JUDGMENT

                                   Court of Appeals
                              First District of Texas
                                    NO. 01-14-00329-CV

                               FARIHA ASHFAQ, Appellant

                                             V.

                            MOHAMMAD ASHFAQ, Appellee

   Appeal from the 246th District Court of Harris County. (Tr. Ct. No. 2011-60365).

         This case is an appeal from the final judgment signed by the trial court on
September 27, 2013. After submitting the case on the appellate record and the arguments
properly raised by the parties, the Court holds that the trial court’s judgment contains no
reversible error. Accordingly, the Court affirms the trial court’s judgment.

         The Court orders that this decision be certified below for observance.

Judgment rendered April 28, 2015.

Panel consists of Justices Keyes, Bland, and Massengale. Opinion delivered by Justice
Bland.